Citation Nr: 0417035	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	F.M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1966 to March 1969, 
including service in the Republic of Vietnam, and was 
discharged under honorable conditions.  The information of 
record does not indicate that the veteran engaged in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, that determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran has timely perfected an appeal of this determination 
to the Board.  In July 2003, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  

The RO originally denied service connection for PTSD in a 
July 1985 rating decision.  In April 1989, the Board denied 
service connection for PTSD.  The veteran did not appeal the 
decision.  The decision became final.  Subsequently, the 
veteran attempted to reopen his appeal on three occasions.  
Most recently, in a November 1997 rating decision, the RO 
determined that new and material evidence adequate to reopen 
the claim for service connection for PTSD had not been 
submitted.  The veteran did not appeal the determination.  
The decision became final.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


FINDINGS OF FACT

1.  The November 1997 rating decision, which determined that 
new and material evidence adequate to reopen the claim for 
service connection for PTSD had not been submitted, is final. 

2.  The evidence received since the November 1997 rating 
decision includes evidence that is neither cumulative nor 
redundant and is so significant that it must be considered 
(with the other evidence of record) in order to fairly decide 
the merits of the claim of entitlement to service connection 
for post-traumatic stress disorder.


CONCLUSION OF LAW

The evidence received since the RO denied the claim of 
entitlement to service connection for post-traumatic stress 
disorder in November 1997 is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
§§ 3.104(a), 3.156(a), 20.302(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board observes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
[hereinafter VCAA].  Pub. L. No. 106-475, 114 Stat. 2096.  
This liberalizing law and its implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Appeals for Veterans Claims held 
that a service-connection claimant must be given a VCAA-
complying notice before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  Such a notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In this case, the Board acknowledges that the VCAA notice 
letter of August 2002 that was provided to the veteran does 
not contain the "first element" in that it provided the 
criteria necessary to reopen a claim under the previous 
version of 38 C.F.R. § 3.159(a) (2001).  In this regard, the 
Board observes that the veteran filed his claim in August 
2002, and the new regulations are applicable.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  In light of the favorable 
action in this case, in which the Board reopens the veteran's 
previously denied claim for service connection for PTSD, the 
veteran is not prejudiced by the Board's adjudication of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board finds that the veteran was otherwise fully notified 
of the information and evidence not of record that is 
necessary to substantiate his claim.  The veteran was 
provided with a copy of the appealed October 2002 rating 
decision and the July 2003 statement of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the information and 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, the August 2002 
letter asked the veteran to identify the name and address of 
any health care provider that has treated him for this PTSD 
since his separation from service, so that VA could obtain 
those records.  In addition, the letter asked the veteran to 
complete the Information in Support of Claim for Service 
Connection for Post-Traumatic Stress Disorder.  The letter 
also asked the veteran to inform VA of any additional 
information or evidence that might help support his claim.  
Additionally, the letter informed the veteran that VA would 
obtain relevant records, including medical and employment 
records and records from any federal agencies.  Furthermore, 
the letter informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claim.  Thus, the Board finds that the 
aforementioned correspondences informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the Board finds that VA has made reasonable efforts 
to inform the veteran that he could submit any information or 
evidence in support of his claim.  See Pelegrini v. Principi, 
supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, post-service VA and non-VA medical 
records, VA examination reports, records from the Social 
Security Administration, and assertions made by and on behalf 
of the veteran in support of his claim.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for post-traumatic 
stress disorder poses no risk of prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


II.  New and Material Evidence

As previously noted, in a November 1997 rating decision, the 
RO determined that new and material evidence adequate to 
reopen the claim for service connection for PTSD had not been 
submitted.  The veteran did not appeal the determination.  
Therefore, the November 1997 decision is final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2003).  
Thus, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003); 
Barnett v. Brown, 83 F.3d. at 1383.  VA must review all of 
the evidence submitted since the November 1997 rating 
decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

For purposes of determining whether new and material evidence 
has been submitted to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In the instant case, the veteran contends that the evidence 
he submitted is new and material, warranting reopening of his 
claim for service connection for PTSD.  In support of his 
claim to reopen, the veteran refers to several in-service 
stressors contained in various statements that he submitted.  
At the July 2003 Board hearing, the veteran testified as to 
several in-service stressors.

The pertinent evidence submitted since the November 1997 
rating decision consists of August, November and December 
2002 and January 2003 statements by the veteran.  In the 
August 2002 statement, the veteran indicated that while on 
leave he was involved in a car accident, suffering a serious 
head injury, and that this event should be considered as a 
stressor.  In his November 2002 notice of disagreement, the 
veteran listed several incidents of in-service stressors, 
including the above car accident, several procedures under 
Article 15 of the Uniform Code of Military Justice (UCMJ), a 
Court Martial proceeding, and being hit with mortar fire 
north of DaNang while serving with the 610th Transportation 
Battalion in January and February 1968.  In December 2002 and 
January 2003 statements, the veteran provided descriptions of 
several additional incidents of in-service stressors, namely 
various combat situations in An Quai while serving with the 
610th Transportation Company, 14th Transportation Battalion 
during the end of 1967, and of behavioral issues and Court 
Martials in 1968.  Also in the latter two statements, the 
veteran stated that he had been awarded, but did not accept, 
the Purple Heart in 1968.  

The Board finds this new evidence, when considered by itself 
or in conjunction with the evidence previously of record, 
relates to unestablished facts necessary to substantiate the 
veteran's claim, specifically a connection to new and 
specific in-service stressors and to potential combat service 
in Vietnam.  The Board also finds that this evidence is 
neither cumulative nor redundant of the evidence of record at 
the time of the November 1997 rating decision that denied 
service connection for post-traumatic stress disorder.  As 
such, the new evidence presented by the veteran raises a 
reasonable possibility of substantiating the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.


REMAND

Having reopened the veteran's claim for service connection 
for post-traumatic stress disorder, the Board may consider 
the merits of that claim only after ensuring that the veteran 
has received the notice and the assistance contemplated by 
the VCAA and its implementing regulations.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).

A review of the record reveals that the veteran's claimed 
stressors include: 

?	The report of various combat situations while serving in 
An Quai (Central Highlands) with the 610th 
Transportation Company, 14th Transportation Battalion, 
during the end of 1967.
?	The report of his unit being hit with mortar attacks, 
during which he saved several lives, while serving with 
the 610th Transportation Company north of DaNang during 
the Tet Offensive in January or February 1968.
?	The report of an automobile accident in April 1968 while 
on leave prior to being reassigned to Panama.

The Board observes that the record shows the incurrence of 
the April 1968 automobile accident; however, the record is 
unclear as to whether the RO has made adequate attempts to 
verify the other in-service stressors.  The RO should attempt 
to verify the veteran's alleged stressors through all 
available sources, to include contacting the United States 
Armed Services Center for Research of Unit Records 
(USASCRUR).  The RO should document its efforts and, if such 
efforts are unsuccessful, the RO should so inform the veteran 
and advise him to submit alternate forms of evidence to 
support his claim to reopen his claim of entitlement to 
service connection for PTSD, in compliance with the 
notification requirements in Dixon v. Derwinski, 3 Vet. App. 
261, 263-64 (1992).  

Regarding the veteran's claimed stressors related to 
behavioral issues and Court Martials while serving in Panama 
in 1968, the Board observes that the veteran may not cite to 
proceedings under Article 15 of UCMJ or Court Martial 
proceedings due to his own misconduct as stressors to 
establish service connection for PTSD.  See 38 C.F.R. § 3.301 
(2003).

At the July 2003 Board hearing, the veteran testified as to 
several other in-service stressors, namely reports of taking 
on enemy fire in Vietnam.  However, the veteran has failed to 
provide specific details about each stressor so as to allow 
the RO to verify them.  The RO should inform the veteran that 
it is his responsibility to submit the information necessary 
to verify his claimed stressors and that, if he fails to do 
so, his case can be negatively impacted.  The RO should 
request the following information regarding each of the 
claimed stressful events: date, time, location, and names of 
individuals involved.  With any information that the veteran 
provides, the RO should then attempt to verify the stressors.

Additionally, the Board notes that the veteran testified that 
he had been treated at Chelsea Naval Hospital in April 1968 
for injuries due to the automobile accident.  The Board 
observes that reports from the above hospital are not of 
record.  The RO should contact the National Personnel Records 
Center (NPRC) and request a search for records for the 
veteran from Chelsea Naval Hospital for April 1968.  As 
above, the RO should document its efforts and inform the 
veteran if efforts are to no avail.  Further, the record is 
unclear as to whether the RO has made adequate attempts to 
verify whether the veteran was awarded the Purple Heart.  
Thus, the RO should also ask NPRC to conduct a search for any 
records pertaining to the veteran's award of the Purple 
Heart.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the NPRC and 
request a search for records for the 
veteran from Chelsea Naval Hospital for 
April 1968 and for records pertaining to 
the award of a Purple Heart.  In 
addition, the RO should directly contact 
Chelsea Naval Hospital and request any 
records for the veteran during April 
1968.  The RO should document in the 
claims file its efforts to obtain this 
information.  The RO is reminded that the 
efforts to obtain government records must 
continue until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Should the RO reach 
either or both conclusions, it must so 
state in a notice to the veteran and his 
representative.  

2.  The RO should ask the veteran to 
provide the dates, times, locations, and 
names of individuals involved related to 
his claimed in-service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service, and that he 
must be as specific as possible because 
without such details an adequate search 
verifying information cannot be 
conducted.  

3.  The RO should then attempt to verify 
the veteran's claimed stressors through 
all available sources, to include 
contacting the USASCRUR at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  Inform USASCRUR that the 
veteran served in Vietnam from April 1966 
to March 1969 and that his military 
occupational specialty included Wheeled 
Vehicle Repairman and Wrecker Operator.  
The RO should provide USASCRUR with 
copies of the veteran's personnel records 
showing his service dates, duties, and 
units of assignment during his service in 
Vietnam.  Advise them that the summary of 
the alleged stressors includes the 
following (and any others that the 
veteran adequately identifies):  

(A)  the report of various combat 
situations while serving in An Quai 
(Central Highlands) with the 610th 
Transportation, 14th Transportation 
Battalion during the end of 1967; and

(B)  the report of his unit being hit 
with mortar attacks, during which he 
saved several lives, while serving with 
the 610th Transportation unit north of 
DaNang during the Tet Offensive in 
January or February 1968; and

The RO should document in the claims file 
its efforts to obtain this verification.  
If referral to USASCRUR or other 
pertinent sources is to no avail, the RO 
should so notify the veteran and advise 
him to submit alternate forms of evidence 
to support his claim of service 
connection for PTSD.  

4.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine whether he has 
PTSD that is related to any of the 
verified in-service stressors, to include 
the April 1968 automobile accident.  The 
RO should provide the examiner with a 
list of any verified stressors.  If none 
of the stressors could be verified, the 
examiner is asked to state whether the 
veteran's PTSD, if diagnosed, could be 
related solely to the automobile 
accident.  In this regard, all indicated 
tests should be performed and all 
findings reported in detail.  If PTSD is 
diagnosed, the examiner should specify 
(A) the factors relied upon to support 
the diagnosis; (B) the specific 
stressor(s) that prompted the diagnosis; 
and (C) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors.  The 
report of the examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

5.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  

6.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



